Title: To George Washington from Thomas Stone, 28 January 1785
From: Stone, Thomas
To: Washington, George

 

Dear Sir
Annapolis [Md.] 28 Jan. 1785

It gives me much pleasure to know that our Act for opening the Navigation of Potomack arrived in time to be adopted by the Assembly of Virginia. If the scheme is properly executed I have the most sanguine expectation that it will fully succeed to the wishes of those who are anxious to promote the wellfare of these States and to form a strong chain of connection between the Western & atlantic governments. Mr Jenifer[,] Johnson[,] Chase & myself are appointed Commissioners to Settle the Jurisdiction and Navigation of the Bay & the Rivers Potomack & Pocomoke with&raquo;the Commissioners of Virginia. We have also instructions to make application to Pennsylva. for leave to clear a Road from Potomack to the Western Waters—Our Assembly propose the Meeting of the Commissioners to be on the 21st of March at Alexandria, if agreable to the Commissioners of Virginia. I have no doubt but the Subjects of our Mission will be setled to mutual satisfaction & it will add much to the satisfaction I shall feel in discharging this trust that I shall have an Opportunity of paying my respects to You at Mount Vernon; which I have long wished to do, but in truth the necessary attention to professional and public business have kept Me so closely employed that I have never had a time when I could gratify my inclination without neglecting some duty which I was particularly bound to perform. I hope nevertheless that You will do Me the justice to beleive that I warmly participate in the high Regard and Esteem in which You are held by all the friends of this Country & that I am sir with Sentiments of very sincere Attachment Yr most Obt & most humb. Sert

T: Stone

